Citation Nr: 0401542	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-13 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for alopecia areata.  

2.  Entitlement to service connection for residuals of a 
right shoulder injury.  

3.  Entitlement to an initial rating greater than 10 percent 
for endometriosis with polycystic ovarian disease.  

4.  Entitlement to a compensable initial rating for residuals 
of a right knee sprain.  

5.  Entitlement to a compensable initial rating for residuals 
of a right ankle sprain.  

6.  Entitlement to a compensable initial rating for 
lumbosacral strain.  

7.  Entitlement to a compensable initial rating for right ear 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from April 1989 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The veteran testified at a personal hearing in March 2003 
that she was receiving ongoing treatment for her claimed 
disabilities at the Temple VA Medical Center.  The record 
does not contain any treatment records from that facility.  
She also indicated that she had been treated at Darnall Army 
Community Hospital at Ft. Hood, Texas.  While some treatment 
records have been obtained from that facility, up-to-date 
records should be requested.  Finally, the veteran testified 
that her service-connected right ear hearing loss had 
worsened since she left service and the file does not show 
that she has been afforded an audiometric evaluation by VA.  
Accordingly, such an examination should be scheduled.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The veteran should be requested to 
provide the names and addresses of all 
health care practitioners who have 
treated her for any of the listed 
disabilities since her separation from 
service.  The RO should then request 
copies of all records identified by her, 
including outpatient treatment records 
from Temple VAMC since March 2001 and 
Darnall Army Community Hospital at 
Ft. Hood, Texas, since January 2003.  All 
records received should be associated 
with the claims file.  

2.  The RO should schedule the veteran 
for an audiometric evaluation for her 
service-connected hearing loss.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  The 
examiner's findings should be reported in 
detail.  

3.  The RO should ensure that all notice 
and duty to assist procedures prescribed 
by the VCAA have been completed.  

4.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims.  If any action 
remains adverse to her, she and her 
accredited representative should be 
furnished with a supplemental statement 
of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


